09/18/2017
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                            Assigned on Briefs June 1, 2017

            MARTIN E. HUGHES v. TENNESSEE DEPARTMENT
                       OF CORRECTION ET AL.

                Appeal from the Chancery Court for Davidson County
                  No. 16-681-IV    Russell T. Perkins, Chancellor



                             No. M2016-02212-COA-R3-CV



The plaintiff, an inmate proceeding self-represented, filed a “Petition for Declaratory
Judgment” (“Petition”) on June 24, 2016, alleging that the Hardeman County
Correctional Facility (“HCCF”) staff had failed to follow numerous policies established
by the Tennessee Department of Correction (“TDOC”). In conjunction with the Petition,
the plaintiff filed a motion seeking a temporary restraining order and a preliminary
injunction. The plaintiff subsequently filed a document entitled, “Complaint.” On
September 12, 2016, the defendants filed a motion to dismiss, asserting, inter alia, that
the plaintiff’s action was statutorily barred. The trial court entered two orders on October
7, 2016, respectively denying the plaintiff’s request for a temporary restraining order and
preliminary injunction and granting the defendants’ motion to dismiss. The plaintiff filed
a notice of appeal. Determining that the trial court did not err in dismissing the plaintiff’s
claims, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which RICHARD H.
DINKINS, J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Martin E. Hughes, Whiteville, Tennessee, Pro Se.

Herbert H. Slatery, III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; and Eric A. Fuller, Assistant Attorney General, for the appellees, Tony Parker,
Commissioner of the Department of Correction, and Donnelle Peterson.
James I. Pentecost and Jonathan D. Buckner, Jackson, Tennessee, for the appellees,
Grady Perry, Bernard Deitz, Bryon Ponds, Charlotte Burns, Keinanna Jackson, Desiree
Andrews, Sharon Reid, Joanne Henson, Tameka Walker, Judy Hall, and Lotoya Brown.

                                           OPINION

                           I. Factual and Procedural Background

       The appellant, Martin E. Hughes, a TDOC inmate, is currently housed at HCCF.
Mr. Hughes initiated this action on June 24, 2016, by filing the Petition, alleging in
pertinent part:

       TDOC Compliance is not being followed here at this Facility and has
       resulted into the violations of my civil and constitutional rights. This
       facility’s staff and warden continue to operate illegally and in arbitrary,
       malicious order.

Mr. Hughes further stated, inter alia, that his constitutional rights were being violated at
HCCF by the facility staff through:

       [D]enying me the right to file requests, grievances, speak to my attorney’s
       [sic], receive adequate medical, religious worship, sanitary food, and
       several other very serious issues that have resulted in my Due-Process
       rights regarding my ongoing trial.

        Concomitant with the filing of his Petition, Mr. Hughes filed a motion seeking a
temporary restraining order and a preliminary injunction. Mr. Hughes requested that the
trial court prohibit the defendants from “retaliating against me any further and also to
expose the severe constitutional violati[o]ns ongoing against me.” Named as respondents
in the Petition were TDOC Commissioner Derrick Schofield,1 as well as various HCCF
employees, including Donnelle Peterson, Desiree Andrews, Dr. Bernard Deitz, “Warden”
Grady Perry, Bryon Ponds, Charlotte Burns, Latoya Brown, Joanne Henson, Sharon
Reid, and Judy Hall (collectively, “Employee Respondents”).

       On June 27, 2016, the trial court entered an order relative to Mr. Hughes’s
Petition. According to the order, Mr. Hughes failed to comply with the requirements set
forth in Tennessee Code Annotated §§ 41-21-801, et seq., concerning lawsuits filed by


1
 Mr. Schofield has since left the position of TDOC Commissioner. That position is now held by Tony
Parker.

                                                2
inmates.2 The trial court specifically noted that Mr. Hughes had failed to comply with the
following requirements: (1) paying the filing fee in the amount of $284.50 or filing an
“Affidavit of Indigency”; (2) filing an affidavit containing the information required by
Tennessee Code Annotated § 41-21-805; (3) partially paying the litigation tax as required
by Tennessee Code Annotated § 41-21-807, pending filing of an approved pauper’s oath;
and (4) filing a summons in duplicate for each defendant with a copy of the petition for
each summons to be issued. The court granted Mr. Hughes thirty days to rectify these
deficiencies in order to avoid dismissal of his action.

       On August 2, 2016, Mr. Hughes filed a document entitled, “Complaint,” wherein
he further claimed violations of his constitutional and civil rights, with emphasis upon the
alleged denial of his legal rights and medical care, as well as allegations of retaliation and
improper conduct by HCCF staff. No additional defendants were named in the
Complaint. Attached to the Complaint, Mr. Hughes filed various documents, including
(1) a letter from the trial court returning his Petition due to his lack of standing to file
pursuant to Tennessee Code Annotated § 41-21-812, (2) copies of various Tennessee
statutes, (3) copies of various grievances and disciplinary reports, (4) copies of sick call
requests and answers, (5) copies of medical record requests, (6) trust fund account
statements, and (7) an “Inmate Affidavit Pursuant to T.C.A. § 41-21-805 et seq.”

       Mr. Hughes also filed a separate, additional “Inmate Affidavit Pursuant to T.C.A.
§ 41-21-805 et seq.” Within this Affidavit, Mr. Hughes acknowledged having filed three
civil actions in the United States District Court, Eastern District, at Greeneville,
Tennessee: (1) Hughes v. City of Rogersville et al., No. 2:15-CV-302-JRG-MCLC (Nov.
16, 2015); (2) Hughes v. Hamblen County Sheriff’s Dep’t et al., No. 2:14-CV-335-JRG-
DHI (May 23, 2016); and (3) Hughes v. Rogersville City Police Dep’t et al., No. 2:14-cv-
171 (Nov. 25, 2014).

       On September 12, 2016, Employee Respondents filed a motion to dismiss,
delineating four separate grounds for dismissal: (1) operation of Tennessee Code
2
    As this Court has previously explained:

                   Tenn. Code Ann. § 41-21-801, et seq., was enacted to counter some of the abuses
          that arise when inmates exercise their rights to file lawsuits in forma pauperis. Among
          other things, the legislation was designed to reduce the number of frivolous or malicious
          lawsuits an inmate can file at taxpayer expense, and to identify and resolve baseless
          claims at an early stage. The section is applicable to all claims “brought by an inmate in
          general sessions or a trial level court of record in which an affidavit of inability to pay
          costs is filed with the claim by the inmate.”

Sweatt v. Tennessee Dep’t of Corr., 99 S.W.3d 112, 114 (Tenn. Ct. App. 2002) (quoting Tenn. Code Ann.
§ 41-21-802).

                                                      3
Annotated § 41-21-807; (2) unclean hands; (3) lack of jurisdiction over the grievance-
related claims and improper venue; and (4) failure to state a claim upon which relief
could be granted. Concomitant with their motion and accompanying memorandum,
Employee Respondents filed copies of orders demonstrating that the above-captioned
lawsuits filed by Mr. Hughes had been dismissed as frivolous or for failure to state a
claim upon which relief could be granted.

       On October 7, 2016, the trial court entered an order denying the Petition for
declaratory judgment and preliminary injunction. Regarding the subsequently filed
Complaint, the court entered a memorandum and final order, determining that, inter alia,
pursuant to Tennessee Code Annotated § 41-21-812, Mr. Hughes’s claims should be
dismissed. By reason of the dismissal of the case, the court denied a pending motion to
amend the complaint.

                                 II.    Issues Presented

        Mr. Hughes presents the following issues for our review, which we have restated
slightly:

      1.     Whether the trial court erred in denying Mr. Hughes’s Petition for
             declaratory judgment for failure to state a claim for constitutional
             violations.

      2.     Whether the trial court erred in granting the motion to dismiss
             because Mr. Hughes had outstanding court costs barring additional
             filings pursuant to Tennessee Code Annotated § 41-21-812.

                               III.    Standard of Review

      The standard of review applicable to a trial court’s decision to grant or dissolve a
temporary injunction is an abuse of discretion standard. See Otter’s Chicken Tender,
LLC v. Coppage, No. M2010-02312-COA-R3-CV, 2011 WL 2552663, at *3 (Tenn. Ct.
App. June 27, 2011). Our Supreme Court has elaborated on this standard as follows:

             The abuse of discretion standard of review envisions a less rigorous
      review of the lower court’s decision and a decreased likelihood that the
      decision will be reversed on appeal. Beard v. Bd. of Prof’l Responsibility,
      288 S.W.3d 838, 860 (Tenn. 2009); State ex rel. Jones v. Looper, 86
      S.W.3d 189, 193 (Tenn. Ct. App. 2000). It reflects an awareness that the
      decision being reviewed involved a choice among several acceptable
      alternatives. Overstreet v. Shoney’s, Inc., 4 S.W.3d 694, 708 (Tenn. Ct.
                                            4
App. 1999). Thus, it does not permit reviewing courts to second-guess the
court below, White v. Vanderbilt Univ., 21 S.W.3d 215, 223 (Tenn. Ct.
App. 1999), or to substitute their discretion for the lower court’s, Henry v.
Goins, 104 S.W.3d 475, 479 (Tenn. 2003); Myint v. Allstate Ins. Co., 970
S.W.2d 920, 927 (Tenn. 1998). The abuse of discretion standard of review
does not, however, immunize a lower court’s decision from any meaningful
appellate scrutiny. Boyd v. Comdata Network, Inc., 88 S.W.3d 203, 211
(Tenn. Ct. App. 2002).

       Discretionary decisions must take the applicable law and the relevant
facts into account. Konvalinka v. Chattanooga-Hamilton County Hosp.
Auth., 249 S.W.3d 346, 358 (Tenn. 2008); Ballard v. Herzke, 924 S.W.2d
652, 661 (Tenn. 1996). An abuse of discretion occurs when a court strays
beyond the applicable legal standards or when it fails to properly consider
the factors customarily used to guide the particular discretionary decision.
State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007). A court abuses its
discretion when it causes an injustice to the party challenging the decision
by (1) applying an incorrect legal standard, (2) reaching an illogical or
unreasonable decision, or (3) basing its decision on a clearly erroneous
assessment of the evidence. State v. Ostein, 293 S.W.3d 519, 526 (Tenn.
2009); Konvalinka v. Chattanooga-Hamilton County Hosp. Auth., 249
S.W.3d at 358; Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of
Nashville, 154 S.W.3d [22,] 42 [(Tenn. 2005)].

       To avoid result-oriented decisions or seemingly irreconcilable
precedents, reviewing courts should review a lower court’s discretionary
decision to determine (1) whether the factual basis for the decision is
properly supported by evidence in the record, (2) whether the lower court
properly identified and applied the most appropriate legal principles
applicable to the decision, and (3) whether the lower court’s decision was
within the range of acceptable alternative dispositions. Flautt & Mann v.
Council of Memphis, 285 S.W.3d 856, 872-73 (Tenn. Ct. App. 2008)
(quoting BIF, a Div. of Gen. Signal Controls, Inc. v. Service Constr. Co.,
No. 87-136-II, 1988 WL 72409, at *3 (Tenn. Ct. App. July 13, 1988) (No
Tenn. R. App. P. 11 application filed)). When called upon to review a
lower court’s discretionary decision, the reviewing court should review the
underlying factual findings using the preponderance of the evidence
standard contained in Tenn. R. App. P. 13(d) and should review the lower
court’s legal determinations de novo without any presumption of
correctness. Johnson v. Nissan N. Am., Inc., 146 S.W.3d 600, 604 (Tenn.
Ct. App. 2004); Boyd v. Comdata Network, Inc., 88 S.W.3d at 212.
                                     5
Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524-25 (Tenn. 2010).

      In reviewing the trial court’s dismissal of a complaint pursuant to Tennessee Rule
of Civil Procedure 12, we must consider only the legal sufficiency of the complaint
dismissed. See Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696 (Tenn.
2002). As our Supreme Court has explained:

               A Rule 12.02(6) motion to dismiss only seeks to determine whether
       the pleadings state a claim upon which relief can be granted. Such a
       motion challenges the legal sufficiency of the complaint, not the strength of
       the plaintiff’s proof, and, therefore, matters outside the pleadings should
       not be considered in deciding whether to grant the motion. In reviewing a
       motion to dismiss, the appellate court must construe the complaint liberally,
       presuming all factual allegations to be true and giving the plaintiff the
       benefit of all reasonable inferences. It is well-settled that a complaint
       should not be dismissed for failure to state a claim unless it appears that the
       plaintiff can prove no set of facts in support of his or her claim that would
       warrant relief. Great specificity in the pleadings is ordinarily not required
       to survive a motion to dismiss; it is enough that the complaint set forth “a
       short and plain statement of the claim showing that the pleader is entitled to
       relief.” White v. Revco Disc. Drug Ctrs., Inc., 33 S.W.3d 713, 718 (Tenn.
       2000) (citing Tenn. R. Civ. P. 8.01).

Id. (additional internal citations omitted).

       In reviewing pleadings, we “must give effect to the substance, rather than the form
or terminology of a pleading.” Stewart v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012)
(citing Abshure v. Methodist Healthcare-Memphis Hosp., 325 S.W.3d 98, 104 (Tenn.
2010)). We note also that pleadings “prepared by pro se litigants untrained in the law
should be measured by less stringent standards than those applied to pleadings prepared
by lawyers.” Stewart, 368 S.W.3d at 462 (citing Carter v. Bell, 279 S.W.3d 560, 568
(Tenn. 2009); Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003); Young
v. Barrow, 130 S.W.3d 59, 63 (Tenn. Ct. App. 2003)). Parties proceeding without benefit
of counsel are “entitled to fair and equal treatment by the courts,” but we “must not
excuse pro se litigants from complying with the same substantive and procedural rules
that represented parties are expected to observe.” Hessmer v. Hessmer, 138 S.W.3d 901,
903 (Tenn. Ct. App. 2003).




                                               6
        IV.    Denial of Temporary Restraining Order and Preliminary Injunction

       Mr. Hughes contends that the trial court erred by denying his motion for a
temporary restraining order and preliminary injunction. When making a determination
regarding such a motion, the inquiry is based on the language of Tennessee Rule of Civil
Procedure 65.04(2), which provides:

       A temporary injunction may be granted during the pendency of an action if
       it is clearly shown by verified complaint, affidavit or other evidence that
       the movant’s rights are being or will be violated by an adverse party and the
       movant will suffer immediate and irreparable injury, loss or damage
       pending a final judgment in the action, or that the acts or omissions of the
       adverse party will tend to render such final judgment ineffectual.

        This Court has previously elucidated that the following four-factor analysis should
be utilized to govern the grant of a temporary injunction:

       1.     The threat of irreparable harm to the applicant if the injunction is not
              granted;

       2.     The balance between the harm the applicant is seeking to prevent
              and the injury the injunction would inflict on the party the applicant
              is proposing to enjoin;

       3.     The probability that the applicant will succeed on the merits; and

       4.     The public interest.

See Moody v. Hutchison, 247 S.W.3d 187, 199-200 (Tenn. Ct. App. 2007) (citing Mosby
v. Colson, No. W2006-00490-COA-R3-CV, 2006 WL 2354763, at *13 (Tenn. Ct. App.
Aug.14, 2006)).

       Applying these factors, the trial court concluded that Mr. Hughes had failed to
show that he was likely to suffer irreparable harm if the injunction were not granted.
Instead, the trial court determined that Mr. Hughes had an adequate remedy at law. In
addition, the court concluded that Mr. Hughes had not demonstrated a likelihood of
success on the merits. Upon our thorough review of the record in this matter, we agree
with the trial court.

       In his Petition, Mr. Hughes asserted that his constitutional rights were being
violated at HCCF by the staff, in particular, that the staff had denied him “the right to file
requests, grievances, speak to [his] attorney’s (sic), receive adequate medical, religious
                                              7
worship, sanitary food, and several other very serious issues . . . .” Mr. Hughes’s Petition
and subsequent motion contain no factual allegations in support of his claims. Rather,
Mr. Hughes submitted to the trial court various documents, including copies of grievance
records and medical requests. These documents, however, tend to disprove rather than
support Mr. Hughes’s position.

        For example, the documentation submitted by Mr. Hughes belies his complaint
that he was improperly restricted to his cell by HCCF staff and thus caused to miss a
legal filing deadline. Rather, Mr. Hughes’s documentation demonstrates that this
restriction was actually caused by a prison-wide modified lockdown. Mr. Hughes’s
documentation further demonstrates that his grievances and medical requests were
received and answered, as well as his request to attend church services. Aside from this
documentation, Mr. Hughes presented no factual information upon which an analysis of
potential harm could be conducted.

        Plaintiffs are required to provide “a short and plain statement of the claim showing
that the pleader is entitled to relief.” See Tenn. R. Civ. P. 8.01. “While a complaint need
not contain ‘in minute detail’ the facts giving rise to the claim, it nevertheless must
contain allegations ‘from which an inference may fairly be drawn that evidence on these
material points will be introduced at trial.’” Trau-Med, 71 S.W.3d at 704. “[T]here is no
duty on the part of the court to create a claim that the pleader does not spell out in his
complaint.” Id. at 704 (citations omitted). Furthermore, “[a]lthough we are required to
construe the factual allegations in Plaintiffs’ favor, and therefore accept the allegations of
fact as true, we are not required to give the same deference to conclusory allegations.”
See Riggs v. Burson, 941 S.W.2d 44, 48 (Tenn. 1997). Mr. Hughes presented only
conclusory allegations to support his claims. Therefore, we conclude that he did not
demonstrate that he would suffer irreparable harm in the absence of the injunction.

       Concerning the other factors, we determine that because Mr. Hughes has not
demonstrated that he will suffer irreparable harm, the grant of an injunction would place
an unnecessary burden on Employee Respondents. Furthermore, Mr. Hughes has not
shown a likelihood of success on the merits with regard to his claim that Employee
Respondents are not following TDOC policy and thereby violating his civil and
constitutional rights. Accordingly, Mr. Hughes has shown no reason that the public
interest would require the grant of a temporary injunction.

      Based on the applicable four-factor analysis and Tennessee Rule of Civil
Procedure 65.04, we determine that the trial court did not err in denying Mr. Hughes’s
motion for a temporary restraining order and preliminary injunction.



                                              8
                                V.      Grant of Motion to Dismiss

       Mr. Hughes contends that the trial court erred by granting Employee Respondents’
motion to dismiss. The trial court dismissed Mr. Hughes’s Complaint, inter alia,
pursuant to Tennessee Code Annotated § 41-21-812(a) (“[A] clerk of a court may not
accept for filing another claim by the same inmate until prior fees, taxes, costs and other
expenses are paid in full.”).3 The court further stated that the Complaint failed to state a
claim upon which relief could be granted.

       The trial court noted that Mr. Hughes maintained outstanding fees and court costs,
which he had accrued in the respective U.S. District Court. Despite the court’s finding,
the record is devoid of any proof regarding such outstanding fees and costs. The record
does, however, contain proof demonstrating that Mr. Hughes, while incarcerated, filed
three prior lawsuits that were ultimately dismissed as frivolous or for failing to state a
claim upon which relief could be granted. Tennessee Code Annotated § 41-21-807(c)
provides:

        In no event shall an inmate bring a civil action or appeal a judgment in a
        civil action or proceeding under this section if the inmate has, on three (3)
        or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of this state or the United States that
        was dismissed on the grounds that it was frivolous, malicious or failed to
        state a claim upon which relief may be granted, unless the inmate is under
        imminent danger of serious physical injury.

        Having previously determined that Mr. Hughes failed to demonstrate that he was
in danger of irreparable harm, which would include imminent danger of serious physical
injury, we determine that Mr. Hughes’s Complaint was properly dismissed by the trial
court, albeit for a different reason. See Hopkins v. Hopkins, 572 S.W.2d 639, 641 (Tenn.
1978) (“Suffice it to say that this Court will affirm a decree of the trial court correct in
result, though rendered upon different, incomplete or erroneous grounds.”); Lewis v.
NewsChannel 5 Network, L.P., 238 S.W.3d 270, 303 n.31 (Tenn. Ct. App. 2007) (“The
Court of Appeals may affirm a judgment on different grounds than those relied on by the
trial court when the trial court reached the correct result.”). Upon careful review of the
record, we determine that dismissal of the instant action was proper pursuant to
Tennessee Code Annotated § 41-21-807(c), based on the dismissal of at least three prior


3
 Tennessee Code Annotated § 41-21-812(b) does provide an exception allowing an inmate who has not
paid any costs or expenses to file a claim for injunctive relief if the act to be enjoined “creates a
substantial threat of irreparable injury or serious physical harm to the inmate.” Mr. Hughes has failed to
demonstrate that this exception applies.
                                                      9
federal lawsuits as frivolous or failing to state a claim upon which relief could be granted.
We therefore affirm the trial court’s dismissal of Mr. Hughes’s claims in the case at bar.

                                     VI.    Conclusion

        For the foregoing reasons, we affirm the trial court’s denial of a temporary
restraining order and preliminary injunction. We further affirm the trial court’s grant of
Employee Respondents’ motion to dismiss. We remand this matter to the trial court for
further proceedings consistent with this Opinion. Costs on appeal are taxed to the
appellant, Martin E. Hughes.



                                                  _________________________________
                                                  THOMAS R. FRIERSON, II, JUDGE




                                             10